Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 1of29 Pageid#: 4

  
   

Sa Zz
ROANOKE COUNTY CIRCUIT COURT
Civil Division
305 EAST MAIN STREET
SALEM VA

(540) 387-6205

Virginia: Proof of Service
In the ROANOKE COUNTY CIRCUIT COURT Case number: 161CL19000966-00
Service number: 001
Service filed: July 12, 2019
Served by: SPECIAL PROCESS SERVER Judge: CND
Style of case: DAVID BROOKS vs RISK MGMT PROGRAMS INC
Service on: RISK MGMT PROGRAMS INC Attorney: WILLIAMS, MELVIN B; ESQ
SUBSIDIARY OF METIS HOLDINGS 1320 THIRD STREET, SW
C/0B L CRUMP ROANOKE VA 24016
REGISTERED AGENT
100 SHOCKOE SLIP, 2ND FLOOR
RICHMOND VA 23219
Instructions:

Returns shall be made hereon, showing service of Summons issued Friday, July 12, 2019 with a copy of the Complaint
filed Friday, July 12, 2019 attached.

Hearing date :
Service issued: Friday, July 12, 2019
For Sheriff Use Only
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 2of 29 Pageid#: 5

COMMONWEALTH OF VIRGINIA

 

ROANOKE COUNTY CIRCUIT COURT
Civil Division
305 EAST MAIN STREET

SALEM VA
(540) 387-6205
Summons
To: RISK MGMT PROGRAMS INC Case No. 161CL19000966-00
SUBSIDIARY OF METIS HOLDINGS
CAB L CRUMP
REGISTERED AGENT
100 SHOCKOE SLIP, 2ND FLOOR
RICHMOND VA 23219

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.
Done in the name of the Commonwealth of Virginia on,Friday, July 12, 2019

Clerk of Court: STEVEN A. MCGRAW

by Iostue
(CL EPUTY OO.

 

Instructions:

Hearing Official:

WILLIAMS, MELVIN B; ESQ
1320 THIRD STREET, SW
ROANOKE VA 24016

Attorney's name:
Case 7:19-Cv-00599-MFU Document 1-1 Filed 09/04/19 Page 3 of 29 Pageid#: 6

VIRGINIA:
IN THE CIRCUIT COURT FOR THE COUNTY OF ROANOKE

DAVID BROOKS, )
Plaintiff )
)

v. ) . Case No. CLI 000
. )
RISK MANAGEMENT PROGRAMS, INC., )
A SUBSIDIARY OF METIS HOLDINGS, INC. )
SERVE: B L Crump )
Registered Agent )
100 Shockoe Slip, 2" floor )
Richmond, Virginia 23219 )
(City of Richmond) )
)
SERVE: Nancy Sullivan )
General Counsel )
1819 Electric Road, Suite C )
Roanoke, Virginia 24018 )
)
Defendant. )

COMPLAINT TO ENFORCE SETTLEMENT AGREEMENT
David Brooks, by counsel, moves for judgment against Risk Management Programs, Inc.,
a subsidiary of Metis Holdings, Inc. (hereinafter “RMP”) for breach of a Settlement Agreement
and Release! executed between the Parties on May 10, 2019. In support of this Complaint Mr.
Brooks states the following:
1, RMP hired David Brooks as Vice President on or about July 10, 2015 and entered

into an employment agreement with Mr. Brooks, which agreement was later superseded by an

employment agreement dated September 13, 2018.

 

1 Hereinafter “Settlement Agreement,” a true and correct copy of the fully executed agreement
is attached hereto as Exhibit 1, which Brooks adopts and incorporates into this Complaint by
this reference thereto.
Case 7:19-Cv-00599-MFU Document 1-1 Filed 09/04/19 Page 4 of 29 Pageid#: 7

2. RMP terminated Brooks’ employment on or about February 1, 2019.

3. Thereafter, Brooks asserted certain claims against RMP and the Parties entered
into negotiations to resolve those claims.

s

4, The negotiations resulted in execution of the Settlement Agreement and
Release.

5. The Settlement Agreement provided that RMP would pay to Brooks $263,952 in
two (2) installments.

6. RMP timely paid the first payment.

7. The second installment, in the amount of $110,592, RMP was to pay to Brooks
“within seven days of the Brooks’ family’s relocation from Virginia.” Settlement Agreement at fl
1.C.

8. The Settlement Agreement, negotiated over several weeks by the parties with
the benefit of legal counsel, does not require David Brooks or his family to offer any proof of
relocation from Virginia.

9. Counsel for Brooks notified counsel for RMP that “It]he Brooks are scheduled to
close on the sale of their Roanoke home on the 28th, At that point they will cease to be resident
(sic) of Roanoke.” See Exhibit 2, email message from counsel for Brooks to counsel for RMP,
dated June 24, 2019, 11:46 AM.

10. On June 28, 2019, Brooks executed an affidavit, under oath and under penalty of
perjury, stating:

a. “1 am David W. Brooks, Jr.” See Exhibit 3 attached hereto, Affidavit of

David W. Brooks, Jr.
Case 7:19-Cv-00599-MFU Document 1-1 Filed 09/04/19 Page 5of 29 Pageid#: 8

11.

b. “Upon becoming employed by Risk Management Programs, Inc., |
became a resident of Roanoke County, Virginia, along with my family, at

4146 Belcroft Court, Roanoke, Virginia 24018.” Id.

C. “The:'home at Belcroft Court remained our residence until June 28, 2019:
on June 28, 2019, my wife and | closed on the sale of this residence.” /d.

d. “As of June 28, 2019, neither | nor any member of my nuclear family
owns a residence or resides as owner or tenant in the Commonwealth of
Virginia.” Id.

e. “1am signing this Affidavit after the closing on the sale of the house has
been accomplished, and later this day | will be physically leaving the
Commonwealth of Virginia along with my nuclear family with no intention for us
to return as a resident thereof in accordance with my prior agreement.” /d.

Counsel for Brooks forwarded Brooks’ Affidavit to Jennifer Royer, counsel for

RMP, at 3:09 PM on June 28, 2019. See Exhibit 4 attached hereto, email message. The email

stated,

12.

Attached is an affidavit from David Brooks: the Affidavit is proof that Mr. Brooks
and his family no longer reside in Virginia, i.e., have relocated from Virginia, as of
June 28, 2019.

Please direct your client to make payment of the second installment payment in
the amount of $110,592 within the next seven (7) days, and let me know how to
go about taking possession of the check once available.

Subsequent email correspondence between counsel for the parties is attached

hereto, collectively, as Exhibit 5.
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 6 of 29 Pageid#: 9

13. Communications among counsel for the Parties, at times, included Nancy
Sullivan, Corporate Counsel for RMP, who is listed in the Settlement Agreement as the person
to whom notices for RMP should be delivered. Settlement Agreement at V.A.

14. Moreover, on July 3. 2019, counsel for RMP indicated that, “I’ve spoken to my
client ... .” Ex. 5, at 2, email from Jennifer Royer, dated July 3, 2019 at 4:03 PM.

15. In short, RMP refused to accept Mr. Brooks’ affidavit as proof that the Brooks
family had relocated from Virginia, instead demanding additional proofs, to include proof of
establishing residency in another state.

16. The Settlement Agreement demands no such proofs from Brooks, and his
Affidavit is sufficient to alert RMP that he and his family have complied with his obligations
under the Settlement Agreement to relocate from Virginia.

17. More than seven (7) days have passed since the Brooks family relocated from
Virginia. See Brooks’ Affidavit.

18. To date, RMP has not paid to Mr. Brooks the second installment of $110,592
which it obligated itself to do under the Settlement Agreement “within seven days of the
Brooks’ family’s relocation from Virginia.” Settlement Agreement at |.C.

19. RMP has breached the Settlement Agreement.

20. The Settlement Agreement provides that:

Should legal action be undertaken to interpret, construe, or enforce this
Agreement then the substantially prevailing Party in any such action shall be
entitled to an award of his/its attorney’s fees and costs incurred in any such legal
action.

Settlement Agreement at V.G.
Case 7.19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 7 of 29 Pageid#: 10

21. Accordingly, Brooks seeks an award of his costs and attorney’s fees for

prosecuting this action.

WHEREFORE, David Brooks moves for judgment against Risk Management Programs,
Inc., a subsidiary of Metis Holdings, Inc. in the amount of $110,592, with interest thereon at the
judgment rate from July 5, 2019 until paid, an award of attorney’s fees in an amount to be

determined at the conclusion of this action, and its costs expended herein.

RESPECTFULLY SUBMITTED,
DAVID BROOKS

YA dp L

Of counsel

Melvin E. Williams (VSB No. 43305)
mel@melwilliamslaw.com
Meghan S. Strickler (VSB No. 88556)
meghan@melwilliamslaw.com
MEL WILLIAMS PLC
1320 Third Street, SW
Roanoke, Virginia 24016
540-266-7800
540-206-3857 facsimile
Counsel for David Brooks
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 8of 29 Pageid#: 11

i

 

EXHIBIT 1
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 9 of 29 Pageid#:

RISK WIANAGEMES F PROGR AMS, ENC.
SEPTLEMENT AGREEMENT wp RELEASE
This Settlement Agreement and Release (hereinulier referred to as “Agreement”) is made
and entered into cllective as of the /7 day of May, 2019, by and between DAVID BROOKS
(heveinatier referred tao as “Biocks”) and RISK MANAGLEMENL PROGRAMS. INC. a
stlosidiary of Metis Holdings. ine, thereinaftes collectively referred to as “Cumpany”). Brooks
and Company are hereinalicr referred to as the “Bartios.”

Whereas, Brooks was employed by Cie Company ia the position of Vive President
pursuant ie that certain Employment Agreement dated July 1.2015, and that certain Amended and

Restated Employment Agcecmen:t dated September 13, 2018: and
Whereas, Brooks was terminated ellective February 1. 2019: and

Whereas, ie Parlies have stated various claims against cach other arising Irom Brooks
emphs ment vith the Conipans sind the Amended and Restated Employment Agreement; and

Vengreas, ci Parties now desire to mutually settle and compromise any and 211 prior and
existing issues between then related to such empleymient.

t°
o

“ow. cherefore, in consideration af the mutual covenants and agreemems hereinafter Sct
forth and other goad ard valuadle consideration, the receipt and vulfictency of whieh are hereby

achnowleaged, bie Marties agree as fellows:
i. ‘VERMS

A, Farpase. The purpose of this Agreement is to setile and compro:nise all existing
Issey arising fram Brooks’ employment relavenship, to release the Company from
ali legal claims Brooks may have against i. and to provide Jor the payment ota
sui of money in exchange for Brooks’ releases.

B. Beposs Family relocation, iaoks. for himself his spouse. and his minor
Childe. ag.ces io relucate himself, his spouse. and his minor children from
Virginia ou ar betove August 12079, and agrees that none of them shall relocate
oach nie Virginia belore August i, 2023, Brooks” spouse, Jennifer Brooks. by
signing this Agreement, agrees to relocate herself) her spouse. and her minor
children fron Virginia on or before August |. 20/9, and agrees that none al tem
shali relocate back into Virginia before August 1.2023. Time is of the essence for
the performance of this obliganion,

c Payment. She Company will pay to Brooks the total sum ef $226,952 as follows:
the first instalment af $126.360 will be payable upon the execution of this
Agreement by Brooks and Jennifer Brooks: the second instaliment of $110,592 will
be payable within seven Jays of the Brooks’ family's relocation fram ¥ irginia, I
the Brooks Eemily does ant relocate fram Virginig on or before August 1. 2019,
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 10 of 29 Pageid#: 13

».

K.

o
NY.

Brooks shall immediately repay the first insiallment at $126.360 to the Company,
and the Company's obligation to pay the second installment shall be null and void.
Che Parties hereto expressly agree that the payments made in accordance with this
Agreement are in leu of any and all other severance henetits and claims.

Taxes. Brooks agrees that fo the extent thai any taxes of any hind may be due or
pay able as a result of the pay meat of the consideration i neluded derein. Brooks will
be responsible for the payment of such taxes ind wwiil hold the Company harmless
in the event of any claim against it for payment of tases, interest, or penaltics.

ve the extent that the amounts paid to Brooks pursuant to this agreement are
reportable to tie Internal Revenue Service. Company will report those amounts fo
the US via a korm 1069 as miscellancous income.

Climb to Satety Contract Still in Effect. [he Licensing Agreement, attached
hereto as Exhibit A. by and between Metis Huldings. Inc. and CEmb to Satety, LLC
wil) remain in ail force and effect, and nothing hereunder shall be deemed to
change ar amend the terms of that agreement,

Brooks agrees to provide the Company with an address to which paynients under
ine Licensing Agreement may be made. 1 Brooks fails to provide a current address
to de Company. payments will be sent to the address the Company has on file as
als date of this Agreement. The Company shall not be liable for any lost or
misdirected payments.

Eitecr of Amended sed Restated Employmeat Agreement. Paragraphs 12-18
ofthe Amended ana Reststed mployment Agreement. attached hereto 2s Exhibit
boo and herveen Brooks ard the Company remin in full farce and effect and are
Meacrial fers oF Uris Agreement as il’ stated in their entirety hereunder.

Bronks agrecs than the Compaay shall have ne duty or obligation 1o defend Brooks
orte provide Brooks with any insurance coverage ur Lo pay any damages. expenses,
casts, ar feet for claims made against Brooks related to or arising from his
empiovment wilh the Company.

Contiventiality. Brooks and Jennifer Brooks agree to hold confidential the terms
ttabis Agreement, with the excention af their personal legal or financial advisors,
wanare also bound to confidential under this Agreement.

RELEASE AND NON-DISPARAGEMENT - BROOKS

Pay tid in coasaleranon of the representations and promises set farth above.
tsrouks does hereby release. acquit, and forever discharge the Company, its
owners. olficers. directors. authorized representatives, any Company subsidiaries,
atiliates and related companies. agents, emplovecs, attorneys, ACCOUNGUUS as well
ae the respective present and future known or unknown heirs. personal
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 11o0f29 Pageid#: 14

representatives. successors and assigns ab any of them (hereinafier ceferred ta es
“Released Parties”) from any and ail claims. demands, debts. actions, causes of
actions. suils, contracts, agreements. attomeys’ fees. obligations, accounts and
iiabiliti¢s of aav Kind or character whatsoever, known or Laknown, suspected or
unsuspected, in contract or 21 tor atlaw or in equity. which Brooks ever had, or
now has, apsinst the Released Parties. including but not limited lo, any and all
sais sounding in tert ar contrac! or for breach of duty. infliction of mental
disreas, fraud. misreprescatition. negligence. libel. slander. delamation, wrongful
discharge. constrictive discharge: loss of income, compensalory, liquidated. or
punitive damages. alerneys’ fees and costs, hack pay. front pay, incentive pay or
manus pay ments ander any progray or plan, whether liquidated or not: all claims
based op any alleged cotraciual ar other right to marlicipale hi any insurance
pitt. agnedit plan. or severance program: all elaims regarding the calculation of
accrued, utuised Vuealion or sick leave: any claims arising under litle VU of the
Chit Rights Act of 1964, the Age Diserimination in Employment Act. the Older
Workeds Benelit Protection Act. the Americans with Disabilities Act. the Virginia

Human Rights Set. and the Faniiy Medical Leave «Act.

Sroeks acknowledges and agrees that witile this release does not preclude him
ac with the qual fanployment Opparinnity Commission ot 4

  

Your: Wing a chiure

simiisr state or local agency. or trom participating in any investigation oF
preceeding with such agency. he will not seck any damages. and expressly waives
Ihe right to reeever ans such damages, for any complaint or charge filed against
the Keivased Parties with any federal, state, or lacal board, agency, or court. The
ompary eqpiess!y diseims any ability for any claim of discrimination and

capresaiy reserved dts rights to comestilie same,

A aecach of any provision, ler. covenant. or obligation of this Agreement shall in
heavy serve toate or invalidate the release of the Released Parties by Brooks.

fig nes futher expressly agrees and stipulates that the i¢lowing statements are true

and feetucl and may be admissible in any court or other procecding involving the
ities te conciusrve of tae Frets set our herein:

i itrooks acknowledges that he has been advised to ebtain the advice of

independent legal counsel prior i executing this Agreement revarding any
ats. priv iieges. claims. Cutses of action. ar damages thet he had er has which
is icleasing. waiving. and lorever discharging by entering into. this

vec,

=a,
vest

 

Tas Nercrment covers both chims of which Brooks has knowledge and those
- which ke may aot have knowledge. which have acerued by the time of
esocition af this Agreement.
-?

Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 12 o0f29 Pageid#: 15

Hi. ta determining io execute this Agreement. Brooks has not relied an any
representations. promises. or agreements of any kind other than those set forth

expressly in this Apreement.

D. Brooks agrees to forbear from making. cansing to be made. publisaing. ratiiying.
or endorsing any and all disparaging remarks, derogatory statements or comments
made i auvene with respect to the Company, ils owners, officers. directors,
guthorized representatives. any Company subsidiaries. affiliaies and related
companies. agents, employees. aturneys, or accountants, Further, Brooks agrees to
forbear ‘rom making any public or non-confidential statement with respect to the
any chara or complaint against the Company. its owners, officers, directors,
uditarized sepresenittives. any Company subsididries. affiliates and related
companies. agents. clnployees. allerneys. or aecountants without the mutual
consent of gach of them, io be given in advance of any such staiement.

Hl. RELBAS* AND NON-DISPARAGEMENT - COMPANY

A. jot ada in cousideration of the representations and promises set forth abave. the
Company aoes hereby release. acquit, aud forever discharge Brooks from any and
ali claims. demands. debts, actions, causes af actions. suits, contracts, agreements,
miareys’ Tees, obligations. accounts and liabilities of any kind or character
Wharseever. known or unknow. Suspected or unsuspected, in contact or in tort, at
fake our in euuity. abich me Company ever bac. er now has. against Brooks,
sheiienay bei net dinrdicd to, any and ail claims sounding in tort or evatract of for
freae of dues. fraud. misrepresmntation, negligence, libel. slander, or defamation:
compensatory. liquidated, or punitive damages: allorneys’ fees and costs.
Sova ttistanding ihe foregoitg. the Company docs not waive or release any claims

tant Broaks arising under paragraphs 12-18 of the Amended and Restated

 

Pingaaviacm Agreement this Setthment Agreement and Release, and that certain
jiccasing Agreement by and between Climb lo Safety. 11. and Metis Holdings.

ie.

B. Cone Cares ooCarey"j aprees iv forbear from making. causing ty be made,
pibsisning. cauitving. or endorsing any and all disparaging remarks, derogatory
sieaien:s of comments made to anyone with respect to Brooks. Further, Carey
agrees to forbear from making ary public ar non-confidential statement with
respect to the any elaim or complaint against Brooks arising prior to the execution
of this Agreement withou:r Brooxs” consent, lo be given in advance of any such

stoiument
Vv. MISCELLANEOUS

A. Nodiees: All notices. requesis. demands, and other communications required or
permitted! to be given hereunder shal! be deemed to have heen duly given upon
receipt if in writing and delivered personally. or mailed first class, postage prepaid,
registered or certified mail. and addressed as follows:
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 13 o0f29 Pageid#: 16

B.

n

e
at
‘

i.

toa the Company: Naney Sullivan

General Counsel

IST9 [lectrig Read. Suttle &
Roanoke, Virginia 24008

Ha brooks: Davidl Brakes
ceo Mel WHliagas PLC
Pain ghird Street, SW
Roanoke. Virginia 24010

Reemployment: Brooks agrees not to seck scemploy ment with the Company
the cure, Brooks further understands and agrees that he is not cligible for
reemete ment with the Conipaay or any atthe Company “< subsidiaries or affiliates.

Entire Agreement: [his Agreement constiuies the entire understanding and
aground bensveen the parties hereto with respect ts the sihject matter hereot and
supersedes al prior agreements and undersianhags, Ww hether wral and writicn,
deawcen the parties heretu, wila respect te such subject matter.

Aumendmen: and Modification: This Agreement shall net be modified. amended.
changed hiram respect except un writing culy signed by the Parties hereto.

Gnverning daw: Choices of Soruin: Tins Agreement shall be voverned: by.
interpreted. cunsurued. and cn!orced in accordance with the jaws of the
Caeaonwealdh of Virginia. Phe siate and federal courts serving Roanoke County.
Cirginia, shal te the sole venues for claims arising out ar the interpretation,
comsituction or cntorcement ol this Agreement.

 

ra, tierparts: his Agreement may be excerted in counierparts, cach part of
Wire NTL be cicemed an original decument. but allo: which constitule a single
Geetiacnk ff shall nei ae tcessary for all parties fo have signed: the same
Ctunerpacl woasided thst all Pasties have signed at least one counterpart

ofivney s Peesand Costs: Should legal action be undertkken to interpret.
cous cas. er obierce this Agrecsient then tie substan’ ally prevailing Party in any
such cectigny shall be cutitied foap award al isits atiarnes 7s fees and costs incurre dl

Ibo stich boeas aetna

Voluntary Agreement: Brooks warrants that he has bad the opportunity te seek
esentation by legal counsel of his choice in connection with this Agreement,
wohe is falls aware of the corms comained in this \greemeni. and his
vouuntarily aod without coercien or duress of any kind entered into this Agreement.

  
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 14 of 29 Pageid#: 17

i Binding Effect: This Agreemem shall be binding on any and all successors and
assigns of the Partiss,

3 Severability: [1 the event that any clause, sentence. paragraph. or part of this
Agreement shall be deemed invalid. unenforceable, or against public policy, it shall
aod afieat. impair, invalidate. or nullify the remaining provisions of this Agreement,

but such invalidation shall be confined to the clause, sentence. paragraph, or part of

this Agreement so invalidated. unenforceable, or against public policy.

IN WITNESS HEREOF, the Parties hereto have executed or caused to be execuied this
Agreement on the uate brdicated below.

RISK MANAGEMENT PROCRAMS, INC.

Lee idas

By = Chr&@i se:

Title Presiden:

2,

Date 3
As to Section FHLB. only:

SMA, Ady Zi

Chris Careé

Date S 3s

[Remainder of Page Intentionally Blank]

é
Case 7:19-cv-00599-MFU Document 1-1

ve 8. § 4) -

David Broaks

 

. L..
Date s fire fon

As to sections 1.B. and:1.G.. only:

-
a —

oy PT my,
é Dt *. ent
—_— TT nS -
J enhifér Brooks

Date 5 fte] 14 |

{Remainder of Page Intentionally Blank]

=

Filed 09/04/19 Page 15 of29 Pageid#: 18
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 16 of 29 Pageid#: 19

{

EXHIBIT 2

 
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 17 of 29 Pageid#: 20
Thursday, July 11, 2019 at 4:19:52 PM Eastern Daylight Time

Subject: David Brooks |
Date: Monday, June 24, 2019 at 11:47:00 AM Eastern Daylight Time
From: Mel Williams |
To: Jennifer D. Royer |

Attachments: image001.png

Jennifer: |

The Brooks are scheduled to close on the sale of their Roanoke home on the 28t. at
that point they will cease to be resident of Roanoke. What will RMP require to confirm
that the Brooks have ceased to be resident of Roanoke and prompt issuance of the
second installment payment of the settlement?

Melvin E. “Mel” Williams
MEL WILLIAMS PLC

1320 Third ST, SW
Roanoke, Virginia 24016
540-266-7800
540-206-2857 facsimile
mel@melwilliamslaw.com

www.melwilliamslaw.com

MEL WILLIAMS nic
Sitorney ab Law

This message and any attachments constitute attorney work product and may be subject to the attorney-
client privilege. If you are not the intended recipient of this message, then please notify the sender promptly
and delete this message and any attachments.

Page 1 of 1
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 18 of 29 Pageid#: 21

EXHIBIT 3

 
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 19 of 29 Pageid#: 22

| AFFIDAVIT OF DAVID W. BROOKS. JR.

 

1, David W. Brooks, Jr. hereby state under penalty of perjury that:
1. lam David W. Brooks, Jr.

2. Upon becoming employed by Risk Management Programs, Inc., | became a resident of
Roanoke County, Virginia, along with my family, at 1146 Belcroft Court, Roanoke,
Virginia 24018. |

|

3. The home at Belcroft Court remained our residence until June 28, 2019: on June 28,

2019, my wife and | closed on the sale of this residence.

4. As of June 28, 2019, neither | nor any member of my nuclear family owns a residence or
resides as owner or tenant in the Commonwealth of Virginia.

5. 1am signing this Affidavit after the closing on the sale of the house has been
accomplished, and later this day | will be physically leaving the Commonwealth of
Virginia along with my nucelear family with no intention for us to return as a resident
thereof in accordance with my prior agreement.

— - \ !
David W. Brooks, Jr. Ss

 

Subscribed and sworn to before Melvin E. Williams, a Notary Public for the Commonwealth of
Virginia, at_’/7'~3.2,,-0n June 28, 2019.

   

MELVIN EDWARD WILLIAMS
- NOTARY PUBLIC =
- _ REGISTRATION #7691528 +

COMMONWEALTH OF VIRGINIA
MY COMMISSION EXPIRES DEC. 31, 2020

          
     

/
Mh im

Notary Public

My commission expires: December 31, 2020
Registration No. 7691528
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 20 of 29 Pageid#: 23

EXHIBIT 4.

 
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 21 of 29 Pageid#: 24
Thursday, July 11, 2019 at 3:54:56 PM Eastern Daylight Time

Subject: David Brooks

Date: Friday, June 28, 2019 at 3:09:10 PM Eastern Daylight Time
From: Mel Williams

To: Jennifer D. Royer |

cc: Summer Harper

BCC; David Brooks :

Attachments: image001.png, arts Affidavit 6.28.19.pdf

. |
Jennifer:

Attached is an affidavit fram David Brooks: the Affidavit is proof that Mr. Brooks and
his family no longer reside in Virginia, i.e., have relocated from Virginia, as of June 28,

2019.

Please direct your client to make payment of the second installment payment in the
amount of $110,592 within the next seven (7) days, and let me know how to go about
taking possession of the check once available.

Melvin E. “Mel” Williams
MEL WILLIAMS PLC

1320 Third ST, SW
Roanoke, Virginia 24016
540-266-7800
540-206-2857 facsimile
mel@melwilliamslaw.com

www.melwilliamslaw.com

MEL WILLIAMS nic

This message and any attachments constitute attorney work product and may be subject to the attorney-
client privilege. If you are not the intended recipient of this message, then please notify the sender promptly
and delete this message and any attachments.

Page 1 of 1
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 22 of 29 Pageid#: 25

EXHIBIT 5

 
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 23 of 29 Pageid#: 26
Thursday, July 11, 2019 at 3:55:59 PM Eastern Daylight Time

Subject: Re: David Brooks

Date: Wednesday, July 3, 2019 at 4:18:45 PM Eastern Daylight Time

From: Mel Williams |

To: Jennifer D. Royer |

BCC: David Brooks !

Attachments: image001.png, image002.jpg, image003.jpg, image004.jpg, image005.jpg, image006.jpg,
image007.jpg

Jennifer:

We stand by Mr. Brooks affidavit, and you have my representation an attorney, subject
to applicable ethical rules, that the Brooks, i.e., David, Jennifer, and their children, are
no longer residents of Virginia.

Nothing more will be forthcoming to ‘prove’ that they are no longer residents of
Virginia. Nothing in the agreement requires that the Brooks establish residency in
another state, and they decline to provide proof of such residency, either now or in
any discovery that your clients may wish to pursue should legal action ensue.

As previously, stated, should the second installment not be received by me pursuant
to the timeline directed by the settlement agreement then legal action will be
undertaken.

Melvin E. “Mel” Williams
MEL WILLIAMS PLC

1320 Third ST, SW
Roanoke, Virginia 24016
540-266-7800
540-206-2857 facsimile
mel@melwilliamslaw.com
www.melwilliamslaw.com

 

MEL WILLIAMS nic
Sitorney ab Law

This message and any attachments constitute attorney work product and may be subject to the attorney-
client privilege. If you are not the intended recipient of this message, then please notify the sender promptly
and delete this message and any attachments.

Page 1 of 7
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 24 of 29 Pageid#: 27

From: "Jennifer D. Royer" <jroyer@royerlawfirm.com>
Date: Wednesday, July 3, 2019/at 4:03 PM

To: Mel Williams <mel@melwilliamslaw.com>
Subject: RE: David Brooks

Mel,

i've spoken with my client, and Metis will accept affidavits from BOTH Brookses provided that the information
contained in the affidavit establishes verifiable proof of residency outside of Virginia, e.g., an address in
another state with a sworn representation that they have established their residency in that other state as of
the date of the affidavit. We have to be able to verify that the Brookses have, in fact, relocated.

 

The affidavit attached is not sufficient for a number of reasons, including, for example, the following:

1. There is no information in this affidavit setting forth facts that establish residency outside of Virginia.
The only fact established by this affidavit is that the Brookses have sold their Virginia home.

2. The language choices in paragraph 4 give rise to a concern that the Brooks family could be staying with
a non-nuclear member of their family inside Virginia.

3. Stating only that the Broakses “will be physically leaving the Commonwealth” later that day in
paragraph 5 could be for any purpose whatsoever, including vacation, visiting friends, etc. Also, stating
that they do not have an intention to return as residents also leaves open the possibility that once
their vacation or visit outside of Virginia is complete, they could return to Virginia and stay with a non-
nuclear member of their family as guests or visitors indefinitely.

4. Even if everything in the affidavit was otherwise sufficient and acceptable, Mrs. Brooks has not
provided similar sworn statements, and she also made the agreement to relocate with their minor
children.

Metis has no intention of delaying the conclusion of this matter with Mr. Brooks. In fact, | have the check for
the balance of the settlement proceeds in my office now. It was cut on July 1. We simply need some
evidence of actual relocation from the Commonwealth. The affidavit, as written, appears to be have been
intentionally drafted to be true while also hiding the fact that the Brookses have not actually established
residence outside of Virginia as required by the contract. If this is not true, please provide the requested
information. If you want, | can draft an acceptable affidavit, or your clients can give us any of the other
documents that we’ve agreed are acceptable.

As an aside, I’m certain we can conclude this matter without resulting to the courts as threatened, but if your
clients deem it necessary to file a suit for specific performance, Metis will obtain the requested proof through
discovery. Payment will be tendered upon receipt of such proof, and no judge will order Metis to pay their
attorneys’ fees. Filing suit will be a lose-lose proposition that just delays this agonizing matter indefinitely.
Let’s just get this done.

Thanks,
Jennifer

Jennifer D. Royer, Esquire

RE ROYER

1901 Denniston Ave, S.W.

Page 2 of 7
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 25 of 29 Pageid#: 28

Post Office Box 4525
Roanoke, Virginia 24015
Telephone: 540.788.2982
Facsimile: 540.675.4093

NOTICE from the Royer Law Firm, P.C.: This message and its attachments are confidential and may be
protected by the attorney/client privilege. If you are not the named addressee or if this message has been
addressed to you in error, you are directed not to read, disclose, reproduce, distribute, disseminate, or
otherwise use this transmission. If you receive this message in error, please notify the sender immediately by
e-mail and delete and destroy this message and its attachments.

From: Mel Williams <mel@melwilliamslaw.com>
Sent: Saturday, June 29, 2019 4:17 PM

To: Jennifer D. Royer <jroyer@royerlawfirm.com>
Subject: Re: David Brooks

Jennifer:

The Brooks have relocated out of Virginia. We stand by the notice provided to you
yesterday and demand that the second installment be paid in accordance with the
settlement agreement. If not paid, then we will file suit to enforce the settlement

agreement.

Sworn testimony, i.e., a sworn affidavit, is certainly sufficient proof of relocating to the
extent that it is even required by the terms of the settlement agreement, or are we to
dispense with all sworn testimony in our judicial system absent independent
corroboration of the testimony, or as you say “[h]is word isn’t good enough?” To
demand more is absurd — underscores the personal animus still at play, and is to
accuse David Brooks of committing perjury and me of making a false representation.

Lastly, | realized that Nancy Sullivan inadvertently was copied on my last email to you. |
have omitted her from this email to avoid inappropriate contact with a party
represented by counsel.

Melvin E. “Mel” Williams
MEL WILLIAMS PLC

1320 Third ST, SW
Roanoke, Virginia 24016
540-266-7800
540-206-2857 facsimile
mel@melwilliamslaw.com
www.melwilliamslaw.com

 

Page 3 of 7
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 26 of 29 Pageid#: 29

MEL WILLIAMS nc

. Morney al Liew

This message and any attachments constitute attorney work product and may be subject to the attorney-
client privilege. If you are not the intended recipient of this message, then please notify the sender promptly
and delete this message and any attachments.

!

 

From: "Jennifer D. Royer" <jroyer@royerlawfirm.com>
Date: Friday, June 28, 2019 at 3:25 PM

To: Mel Williams <me!l@melwilliamslaw.com>

Cc: Nancy Sullivan <NSullivan@riskprograms.com>
Subject: RE: David Brooks

 

 

It’s not absurd. Your clients have to prove that they’ve relocated. His word isn’t good enough. Implicit in an
agreement to relocate is extrinsic proof of relocation. Why is it so hard for your clients to produce it? My
client doesn’t care about the terms of the deal they struck to move — just proof that they’re actually
relocating. You can redact all of the business terms. Your client can produce current licenses —- common

proof of residency — with their address redacted because it shows residency. The DMV requires more than an
affidavit to issue a license. My client will accept the same forms of proof that the DMV accepts.

Jennifer D. Royer, Esquire

RIROYER

1901 Denniston Ave, S.W.
Post Office Box 4525
Roanoke, Virginia 24015
Telephone: 540.788.2982
Facsimile: 540.675.4093

NOTICE from the Royer Law Firm, P.C.: This message and its attachments are confidential and may be
protected by the attorney/client privilege. If you are not the named addressee or if this message has been
addressed to you in error, you are directed not to read, disclose, reproduce, distribute, disseminate, or
otherwise use this transmission. If you receive this message in error, please notify the sender immediately by
e-mail and delete and destroy this message and its attachments.

From: Mel Williams <mel@melwilliamslaw.com>
Sent: Friday, June 28, 2019 3:19 PM

To: Jennifer D. Royer <jroyer@royerlawfirm.com>
Cc: Nancy Sullivan <NSullivan@riskprograms.com>
Subject: Re: David Brooks

Jennifer:

Page 4 of 7
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 27 of 29 Pageid#: 30

This is absurd. The settlement agreement states no such requirement: the agreement
does not speak to proof of relocation at all. If your client intended to demand proof of
relocation then it should have included such in the agreement.

We stand by the affidavit as being more than necessary, and demand payment within
7 days.

Melvin E. “Mel” Williams
MEL WILLIAMS PLC

1320 Third ST, SW
Roanoke, Virginia 24016
540-266-7800
540-206-2857 facsimile
me!l@melwilliamslaw.com
www.melwilliamslaw.com

MEL WILLIAMS nc

, Marney al Liew

This message and any attachments constitute attorney work product and may be subject to the attorney-
client privilege. If you are not the intended recipient of this message, then please notify the sender promptly
and delete this message and any attachments. —

From: "Jennifer D. Royer" <jroyer@royerlawfirm.com>
Date: Friday, June 28, 2019 at 3:15 PM

To: Mel Williams <mel@melwilliamslaw.com>

Cc: Nancy Sullivan <NSullivan@riskprograms.com>
Subject: RE: David Brooks

 

Mel,

| appreciate your client’s effort, but like | said before, we need to see proof of residency. Your client's affidavit
means nothing to mine. My client has already been advised that the Brookses are moving to Kentucky. My
client doesn’t care where in Kentucky (or whatever state they actually move to), but we need to see proof of
relocation — a deed of sale, a lease agreement, a driver’s license, something that would establish residency —
for both Brookses. Once that is provided, I’ll provide information on getting the check to you.

Jennifer D. Royer, Esquire

Page 5 of 7
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 28 of 29 Pageid#: 31

FR

us LAW FIRM...
1901 Denniston Ave, S.W.

Post Office Box 4525
Roanoke, Virginia 24015
Telephone: 540.788.2982
Facsimile: 540.675.4093

 

NOTICE from the Royer Law Firm, P.C.: This message and its attachments are confidential and may be
protected by the attorney/client privilege. If you are not the named addressee or if this message has been
addressed to you in error, you aré directed not to read, disclose, reproduce, distribute, disseminate, or
otherwise use this transmission. {f you receive this message in error, please notify the sender immediately by
e-mail and delete and destroy this message and its attachments.

 

 

From: Mel Williams <mel@melwilliamslaw.com>
Sent: Friday, June 28, 2019 3:09 iM

To: Jennifer D. Royer <jroyer @royerlawfirm. com>

Cc: Summer Harper <assistant@melwilliamslaw.com>

Subject: David Brooks

Jennifer:

Attached is an affidavit from David Brooks: the Affidavit is proof that Mr. Brooks and
his family no longer reside in Virginia, i.e., have relocated from Virginia, as of June 28,
2019.

Please direct your client to make payment of the second installment payment in the
amount of $110,592 within the next seven (7) days, and let me know how to go about
taking possession of the check once available.

Melvin E. “Mel” Williams
MEL WILLIAMS PLC

1320 Third ST, SW
Roanoke, Virginia 24016
540-266-7800
540-206-2857 facsimile
mel@melwilliamslaw.com
www.melwilliamslaw.com

Page 6 of 7
Case 7:19-cv-00599-MFU Document 1-1 Filed 09/04/19 Page 29 of 29 Pageid#: 32

MEL WI LLIAMS mc

’ Momney wl Livw

This message and any attachments constitute attorney work product and may be subject to the attorney-
client privilege. If you are not the intended recipient of this message, then please notify the sender promptly
and delete this message and any attachments.

———_

Page 7 of 7
